Name: Council Regulation (EEC) No 2051/92 of 30 June 1992 fixing the aid for hemp seed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 9 COUNCIL REGULATION (EEC) No 2051 / 92 of 30 June 1992 fixing the aid for hemp seed for the 1992 / 93 marketing year Whereas application of the abovementioned criteria gives the amount indicated below, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3698 / 88 of 24 November 1988 laying down special measures for hemp seed ( x ), and in particular Article 1 ( 1 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas Article 1 ( 1 ) of Regulation (EEC) No 3698 / 88 stipulates that an aid for hemp seed is to be fixed annually at a level that is fair to producers , account being taken of the supply requirements of the Commission ; HAS ADOPTED THIS REGULATION : Article 1 The aid for hemp seed for the 1992 / 93 marketing year shall be ECU 24,59 per 100 kg. Article 2 The aid indicated in Article 1 shall apply to bulk seed that is of sound , genuine and merchantable quality . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the  European Communities . It shall apply from 1 August 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA ( J ) OJ No L 325 , 29 . 11 . 1988 , p. 2 . Last amended by Regulation (EEC ) No 2050 / 92 ( see page 8 of this Official Journal ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 35 . ( 3 ) OJ No C 150, 15 . 6 . 1992 . (&lt;) OJ No C 169 , 6 . 7 . 1992 .